          Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 1 of 56



                    UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF PENNSYLVANIA



ACCURATE BACKFLOW AND
PLUMBING SERVICES, INC, and                     COMPLAINT – CLASS ACTION
HOMESTEAD HEATING & PLUMBING,
LLC, Individually and On Behalf of All Others   JURY DEMAND
Similarly Situated,

                           Plaintiffs,

     v.

VIEGA LLC,

                           Defendant.
             Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 2 of 56




                                                 TABLE OF CONTENTS

I.    NATURE OF THE ACTION .................................................................................................. 1

II. THE PARTIES ........................................................................................................................ 3

III. JURISDICTION AND VENUE .............................................................................................. 4

IV. BACKGROUND ..................................................................................................................... 5

      A. Copper Press Fittings ....................................................................................................... 5

      B. Carbon Steel Press Fittings .............................................................................................. 7

      C. Product Distribution ......................................................................................................... 8

V. TRADE AND COMMERCE ................................................................................................ 10

VI. RELEVANT MARKET ........................................................................................................ 10

      A. Relevant Product Markets .............................................................................................. 10

      B. Relevant Geographic Markets ........................................................................................ 11

      C. Barriers to Entry ............................................................................................................. 11

VII. VIEGA’S MARKET POWER .............................................................................................. 12

VIII.       VIEGA’S ANTICOMPETITIVE CONDUCT .............................................................. 12

      A. R.F. Fager Company ...................................................................................................... 13

      B. Weinstein Supply Company ........................................................................................... 14

      C. Moore Supply Company ................................................................................................ 14

      D. Mid-City Supply Co., Inc. .............................................................................................. 15



                                                                    i
            Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 3 of 56



      E. American Pipe & Supply Company ............................................................................... 16

      F. Charles D. Sheehy, Inc. .................................................................................................. 16

      G. Peabody Supply Company ............................................................................................. 17

      H. Western Nevada Supply ................................................................................................. 17

IX. INJURY TO COMPETITION .............................................................................................. 18

X. FEDERAL INJUNCTIVE CLASS ....................................................................................... 18

      A. Rule 23(a) Prerequisites ................................................................................................. 18

      B. Rule 23(b)(2) Prerequisites ............................................................................................ 19

XI. STATE DAMAGES CLASSES ............................................................................................ 20

      A. Rule 23(a) Prerequisites ................................................................................................. 20

      B. Rule 23(b)(3) Prerequisites ............................................................................................ 21

FEDERAL INJUNCTIVE CLAIMS ............................................................................................ 21

STATE DAMAGES CLAIMS ..................................................................................................... 26




                                                                 ii
            Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 4 of 56



                                           COMPLAINT

       Plaintiff Accurate Backflow and Plumbing Services, Inc. and Plaintiff Homestead

Heating & Plumbing, LLC (collectively “Plaintiffs”), bring this class action for injunctive relief

against Viega LLC (“Viega” or “Defendant”) on behalf of themselves and a Class (defined

below) of all other similarly situated indirect purchasers under Rule 23 of the Federal Rules of

Civil Procedure, Sections One and Two of the Sherman Act (15 U.S.C. §§ 1, 2) and Section

Sixteen of the Clayton Act (15 U.S.C. § 26), as well as for damages pursuant to state antitrust

laws allowing indirect-purchaser remedies under this Court’s supplemental jurisdiction.

       All allegations herein other than those relating directly to Plaintiffs are based on

information and belief.

I.     NATURE OF THE ACTION

       1.       Viega, a privately-owned company that manufactures, imports, and sells plumbing

fittings in the United States, has possessed, and continues to possess, monopoly power in the

market for carbon steel press fittings and copper press fittings.

       2.       Viega’s carbon steel press fittings were the first to market and, until July 2017, the

only carbon steel press fittings approved in the United States. Viega controls at least 95% of the

carbon steel press fittings market and approximately 71% of the copper press fittings market in

the United States. Viega’s most significant competitor in the copper press fittings market,

NIBCO Inc. (“NIBCO”), on average, prices its copper press fittings lower than Viega’s prices

for copper press fittings – sometimes as much as 15% less than Viega’s. At the time NIBCO

filed its lost-profit claims in the U.S. District Court for the Middle District of Pennsylvania

before Chief Judge Christopher C. Conner in NIBCO Inc. v. Viega LLC, No. 17-1739 (Sept. 26,

2017), it had 17% of the copper press fitting market share.



                                                  1
            Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 5 of 56



       3.       Fittings are essential components of pipeline systems that are used to join pipes or

tubes in straight lines or change, divide, or otherwise direct the flow of media, including potable

water, process water, oil, gases, and fuel. “Press fittings” are different than other connectors and

provide a faster, safer, and more reliable method of joining fittings and pipe without

compromising the quality of installation.

       4.       Such fittings are produced in varying configurations, sizes and surface coating

which is dictated by the raw material and purpose of the pipeline system. Black iron pipe is used,

for example, to transport fuel oil and natural gas, but is never used to transport medical oxygen.

Copper, on the other hand, is typically used for plumbing, heating and cooling systems.

       5.       Fittings manufacturers, such as NIBCO and Viega, sell fittings almost entirely

through wholesale distributors. The wholesale distributors, in turn, sell fittings to contractors,

developers, and other end users.

       6.       In a concerted and continuous effort to enhance and maintain its dominant

position in the copper press fittings market, Viega has engaged in anticompetitive and

exclusionary conduct to undercut NIBCO’s and other Viega competitors’ efforts to compete in

the relevant market and to maintain and expand their customer bases.

       7.       By refusing to sell its carbon steel press fittings unless a wholesale distributor

purchases only Viega’s copper press fittings, Viega has leveraged its market power in the carbon

steel press fittings market to force wholesale distributors not to buy copper press fittings from

NIBCO and other Viega competitors.

       8.       Viega further coerces wholesale distributors not to purchase copper press fittings

from NIBCO and other Viega competitors by withholding discounts, rebates, and other pricing

concessions for its carbon steel press fittings. By imposing such a pricing penalty, Viega



                                                 2
            Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 6 of 56



guarantees that the purchase of both Viega’s copper press fittings and its carbon steel press

fittings is the only economically viable option.

       9.       By using its monopoly power – not a better product or lower price - in the carbon

steel press fittings market, Viega’s systematic conduct has denied NIBCO and other competitors

unencumbered access to the relevant market for copper press fittings and significantly prejudiced

competition in the relevant market. As a result, wholesale distributors and end users are forced to

pay higher prices.

       10.      By its continuing abuse of its monopoly power and by preventing, delaying,

excluding, or otherwise restraining or suppressing competition in the relevant market, Viega has

maintained and stabilized artificially inflated prices for wholesalers and end users, extended or

maintained its market power, and fortified technological barriers to entry in the copper press

fittings market.

II.    THE PARTIES

       11.      Plaintiff Accurate Backflow and Plumbing Services, Inc., has been licensed in the

State of North Carolina since 2008 and is headquartered in Apex, North Carolina. During the

relevant time period, Plaintiff made purchases of Viega copper press fittings from one or more

Viega wholesale distributers.

       12.      Plaintiff Homestead Heating & Plumbing LLC., has been licensed in the State of

Vermont since 2006 and is headquartered in Brattleboro, Vermont. During the relevant time

period, Plaintiff made purchases of Viega copper press fittings from one or more Viega

wholesale distributors.

       13.      Defendant Viega manufactures and distributes plumbing, heating, and pipe joining

systems for industrial, commercial, and residential projects. Viega is a limited liability company



                                                   3
          Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 7 of 56



organized under the laws of the State of Delaware with its U.S. headquarters located at 12303

Airport Way, Suite 395, Broomfield, Colorado 80021 and a distribution center in Harrisburg,

Pennsylvania. Viega acts as an agent for its parent corporation Viega GmbH & Co. KG, which is

located in Atterndorn, Germany, through distributing Viega copper press fittings and carbon steel

press fittings in North Carolina and Vermont, among other states, including those purchased by

Plaintiffs.

III.    JURISDICTION AND VENUE

        14.     Plaintiffs bring this lawsuit for injunctive relief pursuant to Section 16 of the

Clayton Act, 15 U.S.C. § 26, and 28 U.S.C. § 1337(a).

        15.     This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331 because the causes of action asserted in this complaint arise under the laws of the United

States. This Court has supplemental jurisdiction over the causes of action asserted under state

law pursuant to 28 U.S.C. § 1367 because the state law causes of action are so related to the

causes of action within the Court’s federal question jurisdiction that the state law causes of

action form part of the same case or controversy.

        16.     Defendant is subject to personal jurisdiction in this District pursuant to Section 12

of the Clayton Act, 15 U.S.C. § 22, because it transacts business in this District, including

through its distribution center in Harrisburg, Pennsylvania.

        17.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b)-(d) and 15 U.S.C.

§§ 15 and 22 because Defendant resides, is doing business in, has and had agents in, and is found

to transact business in this District.




                                                  4
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 8 of 56



IV.    BACKGROUND

       A.      Copper Press Fittings

       18.     Copper pipe is contractors’ leading choice for plumbing, heating, and cooling

applications. Copper pipe can be used for potable water service and distribution, industrial

process water, air conditioning and refrigeration field service, compressed medical air, medical

gas, drain/waste/vent applications, and HVAC applications. The type of copper pipe to be used

in a particular application is governed by plumbing and mechanical codes.

       19.     Press technology refers to the use of hydraulic power tools and jaws to press or

crimp a joint to create a permanent seal between the fitting and pipe. The joints rely on the

sealing capability of a special fitting that contains an elastomeric gasket or seal (such as EPDM).

Press technology takes advantage of copper’s excellent malleability and its increase in strength

when cold worked.

       20.     An advantage of using copper press fittings is that plumbers are able to complete

projects with less time, budget and manpower than they can with traditional methods. All that is

required to install a copper press fitting is removing burrs from the outer and inner diameter of

the pipe, sliding the fitting onto the pipe to minimum insertion depth, and pulling the trigger on a

power tool. Installation can be completed in three to 30 seconds depending on the joint size.

Moreover, the tools are lightweight, battery powered, and easy to handle, which allows installers

to remain mobile.

       21.     Copper press fittings are also advantageous because they can be installed flame-

free. This eliminates flames, solder, flux, gas tanks, fumes, and noxious gases, as well as the

need for a hot work permit, fire watch, and fire extinguishers. As a result, the job site is safer

because piping systems can be installed in occupied spaces with no risk of a fire hazard.



                                                 5
            Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 9 of 56



           22.   Three manufacturers account for over 90% of the copper press fittings sold in the

United States: Viega, NIBCO, and Elkhart Products Corporation (“EPC”).

           23.   Viega introduced its copper press fittings to North America in 1999. They are sold

under the brand name ProPress® and are available in multiple configurations from ½” to 4”

diameter.

           24.   According to its marketing materials, Viega’s copper press fittings are

manufactured with the patented Viega Smart Connect® feature, which helps to identify

connections that need to be pressed by allowing an unpressed fitting to leak during pressure

testing.

           25.   Viega has been and continues to have the highest market share of copper press

fittings sold in the United States. In 2016, Viega’s net sales were approximately $115,000,000,

which is approximately 71% of the U.S. copper press fittings market.

           26.   NIBCO, Viega’s most significant competitor in the market for copper press

fittings, has products manufactured in Stuarts Draft, Virginia. They are sold under the brand

name Press System® and are available in multiple configurations from ½” to 4” diameter.

           27.   NIBCO is Viega’s most significant competitor in the market for copper press

fittings. In 2016, it had approximately 17% of the U.S. copper press fittings market, by net sales.

           28.   On average, NIBCO’s prices for copper press fittings are lower than Viega’s

prices for copper press fittings – sometimes as much as 15% lower.

           29.   EPC introduced its copper press fittings in 2011. They are sold under the brand

name APOLLOPRESS® and are available in multiple configurations from ½” to 4” diameter.

According to its marketing materials, EPC’s copper press fittings feature pre-lubricated seals and

“Leak Before Press” technology.



                                                  6
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 10 of 56



        30.     In 2016, EPC had approximately 5% of the U.S. copper press fittings market, by

net sales.

        B.      Carbon Steel Press Fittings

        31.     Black iron pipe is a form of steel pipe that is less expensive and more malleable

than other iron or steel pipes. It has a black oxide scale on its surface, providing its name.

        32.     Due to its strength, black iron pipe is ideal for transporting gas or propane in rural

and urban areas, and for delivering high pressure steam and air. The oil and petroleum industries

use black iron pipe for moving large quantities of oil through remote areas. Other uses for black

iron pipe include gas distribution inside and outside homes, water wells, sewage systems, and

fire protection systems.

        33.     Carbon steel press fittings, the press fittings for black iron pipe, rely on hydraulic

power tools and jaws to press or crimp a joint to create a permanent seal between the fitting and

pipe. The joints rely on the sealing capability of a special fitting that contains a sealing element.

        34.     Viega represents in its marketing materials that carbon steel press fittings allow

plumbers to complete projects with less time, budget, and manpower. Viega also represents that

carbon steel press fittings offer the advantage of flame-free installations, which eliminates the

risk of a fire hazard.

        35.     Viega was the first manufacturer to market a carbon steel, cold mechanical press

system approved in the United States. Its carbon steel press fittings are sold under the brand

names MegaPress® and MegaPress G®, and are available in configurations from ½” to 2”

diameter. Viega’s marketing material indicates that its carbon steel press fittings are designed

exclusively for connection to, and installation of black iron piping.




                                                  7
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 11 of 56



       36.     According to Viega’s marketing materials, the MegaPress® is approved for use in

hydronic heating, compressed air, fire sprinkler, and cooling water applications. Its carbon steel

press fittings have Viega’s patented Viega Smart Connect® feature. They also include an EPDM

sealing element, a 304 stainless steel separator ring, and a 420 stainless steel grip ring. The

EPDM sealing element is approved for use in heating, cooling, and industrial systems ranging

from fire protection and compressed air to chilled water.

       37.     According to Viega’s marketing material, the MegaPress G® is approved for use

in fuel oil and fuel gas installations. Its carbon steel press fittings have Viega’s patented Viega

Smart Connect® feature. They also include an HNBR sealing element, a 304 stainless steel

separator ring, and a 420 stainless steel grip ring. The HNBR sealing element is approved for use

in fuel, oil, lubricants and gasses ranging from diesel fuel and propane to natural gas.

       38.     Viega’s MegaPress® and MegaPress G® were the only carbon steel press fittings

approved in the United States until July 2017. As a result, Viega controls at least 95% of the

carbon steel press fittings market.

       C.      Product Distribution

       39.     Demand for copper press fittings and carbon steel press fittings typically begins

with an end user creating a project design that includes specifications for piping and other

components to be used for the project. Engineers are usually responsible for drafting fittings

specifications, which are often mandated by municipal code or by state or federal law.

       40.     The project specifications are used to solicit bids from contractors. Once the

contractors receive the specifications, they will solicit bids and other assistance from wholesale

distributors that can supply various products for that project.




                                                  8
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 12 of 56



        41.    Wholesale distributors employ sales personnel dedicated to servicing the needs of

contractors and can generally satisfy the needs of contractors with pre-existing inventory.

        42.    Contractors rely on wholesale distributors because: (a) distributors offer a full

spectrum of plumbing products; (b) distributors provide a single point of contact for all products;

(c) distributors find alternate supply sources when needed; and (d) distributors have relationships

with manufacturers and specification knowledge.

        43.    Contractors typically select wholesale distributors based on price, service, and

convenience.

        44.    The wholesale distributor will supply the contractor either from its inventory or

via a direct purchase order from the wholesale distributor to a fittings manufacturer who will

deliver the product to the project site.

        45.    Fittings manufacturers rely on wholesale distributors because: (a) distributors

offer better sales coverage than the manufacturer would have with its own sales force alone; (b)

distributors have more influence on and more knowledge of projects; (c) distributors free up a

manufacturer’s working capital by carrying inventory; (d) distributors offer one - stop shopping

for the end user or its contractor; (e) distributors aggregate small order s from and shipments to

contractors; (f) distributors help manufacturers get their products in specifications; and (e)

distributors manage credit requests and absorb the risk of non - payment from contractors.

        46.    In a free and competitive market, wholesale distributors may carry the product

lines of multiple fittings manufacturers, which are selected by wholesale distributors based on

customer demand, product quality, price, and historical relationships.




                                                9
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 13 of 56



V.      TRADE AND COMMERCE

        47.    Viega has sold and continues to sell copper press fittings and carbon steel press

fittings in the United States in a continuous and uninterrupted flow of interstate commerce,

including through and into this judicial district. Every year it sells approximately $115 million in

copper press fittings in United States interstate commerce.

        48.    Viega’s business activities were intended to, and have had a substantial effect on

interstate trade and commerce in the United States, including in this judicial district. For

instance, if not for Viega’s anticompetitive conduct, Viega’s primary competitor in the relevant

market for sale of copper press fittings, NIBCO, would have had a substantially greater market

share in the relevant market for copper press fittings given the range and quality of its products.

VI.     RELEVANT MARKET

        A.      Relevant Product Markets

        49.    There are two relevant product markets in this instance: the market for copper

press fittings and the market for carbon steel press fittings.

        50.    The markets for copper press fittings and carbon steel press fittings are distinct

product markets because they are distinguishable in the eyes of fittings manufacturers, wholesale

distributors and end users for use with specific piping products. Copper press fittings are

designed to be used with copper piping and carbon steel press fittings are designed to be used

with black iron piping. Furthermore, the demand and pricing for copper press fittings and carbon

steel press fittings are distinct. For example, NIBCO does not track the price of carbon steel

press fittings when setting the price of its copper press fittings.




                                                  10
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 14 of 56



       51.     Copper press fittings are not reasonably interchangeable with any other product

and do not have cross-elastic demand with any other product. Copper press fittings are the only

type of press fittings that can be used to join copper piping.

       52.     Carbon steel press fittings are not reasonably interchangeable with any other

product and do not have cross-elastic demand with any other product. Carbon steel press fittings

are the only type of press fittings that can be used to join black iron piping.

       B.      Relevant Geographic Markets

       53.     The United States is the relevant geographic market for both products.

       54.     Manufacturers of copper press fittings ship their products nationally from multiple

locations to wholesale distributors located across the United States.

       55.     Manufacturers of carbon steel press fittings ship their products nationally from

multiple locations to wholesale distributors located across the United States.

       C.      Barriers to Entry

       56.     There are significant barriers to entry in both relevant markets that allow Viega to

protect and maintain its market power. These include both technological and regulatory barriers.

Effective entry in to the relevant markets would require developing expertise in design

engineering, obtaining certifications and approvals, securing placement on engineers’ approval

lists, and securing placement in specifications, which are often mandated by municipal code or

by state or federal law.

       57.     Additionally, the level of capital investment is significant. An entrant would need

to build its own foundry or develop a supply chain of foundries to produce fittings, develop or

purchase hundreds of patterns or moldings necessary to make a full line of fittings, and establish

relationships with end users, contractors, and wholesale distributors based on a reputation for

quality and service.

                                                  11
          Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 15 of 56



       58.     Further, Viega’s anticompetitive conduct has heightened these barriers to entry in

the relevant market for copper press fittings by creating barriers to entry or expansion by Viega’s

competitors.

VII.   VIEGA’S MARKET POWER

       59.     Viega has substantial market power in both relevant markets.

       60.     Viega has a monopoly in the market for carbon steel press fittings. Its carbon steel

press fittings were the first to market and, until July 2017, the only carbon steel press fittings

approved in the United States. Viega controls at least 95% of the carbon steel press fittings

market.

       61.     Viega also possesses substantial market power in the market for copper press

fittings. In 2016, it controlled approximately 71% of the copper press fittings market.

VIII. VIEGA’S ANTICOMPETITIVE CONDUCT

       62.     To maintain its dominant position in the market for copper press fittings, Viega

uses its monopoly power in the carbon steel press fittings market to coerce customers not to

purchase copper press fittings from its competitors.

       63.     Among other things, Viega has unlawfully tied the sale of carbon steel press

fittings to the sale of its copper press fittings. Viega has required customers who want to

purchase Viega’s carbon steel press fittings to also purchase copper press fittings from Viega and

not to purchase or stock copper press fittings from its competitors.

       64.     In other instances, Viega has charged a pricing penalty in the form of premium

prices or lost multiplier discounts for its carbon steel press fittings if the customer purchases

copper press fittings from a competitor. This pricing penalty forces customers to purchase

Viega’s copper press fittings because the combined purchase becomes the only economically

viable option available to the customer.

                                                12
        Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 16 of 56



       65.    Viega’s conduct has denied competitors free access to the market for copper press

fittings, not because Viega has a better product or lower price, but because of its power in the

market for carbon steel press fittings. Wholesale distributors and end users are forced to forego

their free choice, pay higher prices, and pass on the inflated price levels to their customers.

Customers – plumbers, contractors, and other end users of copper press fittings – are also denied

of freedom of choice.

       66.    Viega’s anticompetitive conduct directly targets NIBCO, which is Viega’s most

significant competitor in the market for copper press fittings. When Viega representatives have

threatened customers, they have explicitly stated that the customer must not purchase copper

press fittings from NIBCO.

       67.    As a result of Viega’s anticompetitive conduct, Viega’s competitors have lost

existing and potential distributors for their copper press fittings, including, but not limited to,

R.F. Fager Company, Weinstein Supply Company, Moore Supply Company, Mid-City Supply

Co., Inc., American Pipe & Supply Company, Charles D. Sheehy, Inc., Peabody Supply

Company, and Western Nevada Supply.

       A.      R.F. Fager Company

       68.    R.F. Fager (“Fager”) is a wholesale distributer selling in part plumbing, heating,

and cooling products from five locations in central Pennsylvania.

       69.    Viega has refused to sell to Fager its carbon steel press fittings if Fager continued

to sell copper press fittings manufactured by NIBCO.

       70.    Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.




                                                13
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 17 of 56



       B.      Weinstein Supply Company

       71.     Weinstein Supply Company (“Weinstein”) is a wholesale distributor selling

plumbing, heating and air conditioning products throughout the Northeast of the United States.

Weinstein is a division of Hajoca Corporation, which is a wholesale distributor of plumbing,

heating, and industrial supplies.

       72.     In 2015, Weinstein’s branch in Lansdowne, Pennsylvania converted from Viega

to NIBCO’s copper press fittings. Thereafter, one of Weinstein’s customers required carbon steel

press fittings for multiple projects. To satisfy the customer’s request, Weinstein approached

Viega to purchase its carbon steel press fittings. In response, Viega informed Weinstein’s

purchasing manager that its carbon steel press fittings were available only if Weinstein switched

back to Viega’s copper press fittings. Weinstein had no choice but to switch back to Viega’s

copper press fittings and stop selling NIBCO’s copper press fittings.

       73.     Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.

       C.      Moore Supply Company

       74.     Moore Supply Company (“Moore Supply”) is a wholesale distributor of plumbing

products, pipe valves, and fittings for residential, commercial, and industrial construction. It has

locations throughout Texas. It is a sister company to Hajoca Corporation.

       75.     In 2016, several branches of Moore Supply decided to convert to NIBCO copper

press fittings. After some branches purchased copper press fittings from NIBCO, Viega

threatened to pull its carbon steel press fittings from those branches. As a result, Moore Supply

reversed its decision to purchase copper press fittings from NIBCO.

       76.     Multiple branch managers informed NIBCO that Moore Supply had no choice but

to purchase from Viega because of the possibility of losing Viega’s carbon steel press fittings.

                                                14
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 18 of 56



        77.    Another incident involving Moore Supply occurred in the Dallas-Fort Worth area,

where two Moore Supply branches purchased carbon steel press fittings and copper press fittings

from Viega, and three different branches purchased copper press fittings from NIBCO. The

branches supporting NIBCO’s copper press fittings would purchase Viega’s carbon steel press

fittings from its sister branches.

        78.    In response, Viega threatened to pull its carbon steel press fittings unless all of the

branches (including those already purchasing from NIBCO) also purchased copper press fittings

from Viega. As a result, Moore Supply stopped ordering copper press fittings from NIBCO.

        79.    Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.

        D.      Mid-City Supply Co., Inc.

        80.    Mid-City Supply Co., Inc. (“Mid-City”) is a family-owned wholesale distributor

that sells plumbing, HVAC, refrigeration, pipes, valves and fittings (“PVF”), and industrial

products. Mid-City’s central distribution center is located in Elkhart, Indiana. It also has branch

offices in parts of Indiana and Michigan.

        81.    Mid-City purchased copper press fittings from NIBCO until 2015. Mid-City

converted to Viega’s copper press fittings because Viega would not sell its carbon steel press

fittings unless Mid-City agreed to drop NIBCO’s copper press fittings from its inventory.

Although Mid-City wanted to continue purchasing copper press fitting from NIBCO, it switched

because of Viega’s threat to withhold its carbon steel press fittings.

        82.    Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.




                                                 15
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 19 of 56



       E.      American Pipe & Supply Company

       83.     American Pipe & Supply Company (“American Pipe”) is a wholesale distributor

located in Birmingham, Alabama. It sells pipe, valves and fittings, plumbing fixtures, and fire

sprinkler materials.

       84.     In or about 2015, American Pipe stopped purchasing NIBCO’s copper press

fittings. Customers were asking American Pipe for carbon steel press fittings and Viega required

American Pipe to drop NIBCO’s copper press fittings and buy only Viega’s copper press fittings

before American Pipe could purchase carbon steel press fittings from Viega.

       85.     Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.

       F.      Charles D. Sheehy, Inc.

       86.     Charles D. Sheehy, Inc. (“Sheehy, Inc.”) is an independent wholesale distributor

located in Avon, Massachusetts. It sells pipe, valves, fittings and mechanical equipment to the

mechanical contracting industry of New England.

       87.     In or about 2015, Viega shutdown one of its plants because of a fire. As a result,

Sheehy, Inc. started purchasing copper press fittings from NIBCO. Approximately six months

later, one of Sheehy, Inc.’s customers required carbon steel press fittings for a project. As a

result, Sheehy, Inc. asked Viega about the availability of its carbon steel press fittings.

       88.     In response, Viega told Sheehy, Inc. that it had to drop NIBCO’s copper press

fittings to purchase Viega’s carbon steel press fittings. Although Sheehy, Inc. wanted to continue

purchasing NIBCO’s copper press fittings, it had no choice but to drop NIBCO to access the

carbon steel press fittings for its customer.

       89.     Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.

                                                  16
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 20 of 56



        G.        Peabody Supply Company

        90.       Peabody Supply Company (“Peabody”) is a wholesale distributor of plumbing

products, pipe valves, and fittings. It has locations throughout Massachusetts. It is a division of

the Hajoca Corporation.

        91.       Approximately six months ago, a Viega representative walked into one of

Peabody’s branch locations and conducted an inventory check. The purpose of the inventory

check was to monitor the products being carried by Peabody.

        92.       During the encounter, the Viega representative told Peabody personnel that Viega

would pull its carbon steel press fittings line from all of Peabody’s branches if any of them

stocked NIBCO’s copper press fittings. As a result, Peabody had no choice but to stop

purchasing copper press fittings from NIBCO.

        93.       Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.

        H.        Western Nevada Supply

        94.       Western Nevada Supply (“WNS”) is a wholesale distributor that offers a diverse

line of products including plumbing, water works, HVAC, PVF, Irrigation, and Hydronics &

Solar. It has locations in Nevada and California.

        95.       Approximately two years ago, WNS stocked NIBCO copper press fittings. Viega

required WNS to drop NIBCO’s copper press fittings and buy only Viega’s copper press fittings

before WNS could purchase carbon steel press fittings from Viega. As a result, WNS was forced

to stop purchasing copper press fittings from NIBCO so that it could obtain Viega’s carbon steel

press fittings.

        96.       Viega’s conduct has suppressed competition for copper press fittings and allowed

Viega to impose anticompetitive charges on end-users.

                                                 17
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 21 of 56



IX.    INJURY TO COMPETITION

       97.     Viega’s anticompetitive practices, including tying, have restrained trade, and have

preserved and entrenched Viega’s market power. Viega’s conduct has injured competition in the

market for copper press fittings and has caused injury to wholesalers and end users in the form of

above-competitive pricing.

       98.     There are no legitimate business or pro-competitive justifications for Viega’s

conduct and any purported legitimate business justifications are mere pretexts. There is no

legitimate business reason to prevent copper press fittings and carbon steel press fittings from

being sold separately. Even if such a justification existed, any purported pro-competitive benefits

can be achieved through alternative means less restrictive of competition.

       99.     Viega’s unlawful conduct and resulting injury to competition will continue unless

injunctive and equitable relief is granted.

X.     FEDERAL INJUNCTIVE CLASS

       100.    The injunctive claims under the Sherman and Clayton Acts are brought on behalf

of a class of indirect purchasers of Viega copper press fittings (“Federal Injunctive Class”) under

Fed. R. Civ. P. 23(a) and 23(b)(2) encompassing:

       All United States indirect purchasers of copper press fittings manufactured by Viega LLC

       sold through Viega’s wholesale distributers from January 29, 2015 through the present

       (“Class Period”).

       A.      Rule 23(a) Prerequisites

       101.    Prosecution of the claims of the Federal Injunctive Class as a class action is

appropriate because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedures are

met:



                                                18
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 22 of 56



               (a)     The number of persons in the Federal Injunctive Class is in the thousands,

and the members of the Class are therefore so numerous that joinder of all members of the Class

is impracticable. Joinder also is impracticable because of the geographic diversity of the

members of the Class, the need to expedite judicial relief, and Plaintiffs’ lack of knowledge of

the identity and addresses of all members of the Class.

               (b)     There are numerous questions of law and fact arising from Viega’s

restraint of trade which are common to the members of the Federal Injunctive Class. These

include, but are not limited to, common issues as to (1) whether the Defendant has engaged in a

tying, restraint of trade or monopolization; and (2) whether this conduct, taken as a whole, has

materially caused continuing and threatened antitrust price injury to be inflicted on indirect

purchasers in the Class, as well as denial of free competitive choice.

       102.    Plaintiffs purchased copper press fittings at artificially inflated prices as a result of

Viega’s anticompetitive conduct. Plaintiffs’ interests are coincident with and not antagonistic to

those of the other members of the Federal Injunctive Class. Plaintiffs are members of the

Federal Injunctive Class, have claims that are typical of the claims of the Class members, and

will fairly and adequately protect the interests of the Class. Plaintiffs and the members of the

Class are similarly or identically harmed by the same systematic and pervasive concerted action.

In addition, Plaintiffs are represented by counsel who are competent and experienced in the

prosecution of antitrust and class action litigation.

       B.      Rule 23(b)(2) Prerequisites

       103.    The prosecution of the claims of the Federal Injunctive Class as a class action

pursuant to Rule 23(b)(2) is appropriate because Defendant has acted, or refused to act, on

grounds generally applicable to the Class, thereby making appropriate final injunctive relief, or

corresponding declaratory relief, for the Class as a whole.
                                                  19
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 23 of 56



XI.    STATE DAMAGES CLASSES

       104.    Pursuant to this Court’s supplemental jurisdiction, Plaintiffs and the proposed

Classes also seek damages under state antitrust statutes in 23 states and the District of Columbia,

which accord damage remedies to indirect purchasers of Viega copper press fittings suffering

passed-on antitrust price injury due to Viega’s unlawful conduct (“Indirect Purchaser

Jurisdictions”).

       105.    These claims are prosecuted by Classes of indirect purchasers of Viega copper

press fittings (“State Damages Classes”) under Fed. R. Civ. P. 23(a) and 23(b)(3) encompassing:

       All indirect purchasers of copper press fittings manufactured by Viega LLC and sold

       through its wholesale distributers located in the State Indirect Purchaser Jurisdictions

       from January 29, 2015 through the present (“Class Period”). The classes are organized

       according to the Indirect-Purchaser Jurisdictions specified below.

       A.      Rule 23(a) Prerequisites

       106.    Prosecution of the claims of each State Damages Class as a class action is

appropriate because the prerequisites of Rule 23(a) of the Federal Rules of Civil Procedures are

met:

               (a)    The number of persons in each State Damages Class is in the thousands,

and the members of each Class are therefore so numerous that joinder of all members of each

Class is impracticable. Joinder also is impracticable because of the geographic diversity of the

members of each Class, the need to expedite judicial relief, and the Plaintiffs’ lack of knowledge

of the identity and addresses of all members of each Class.

               (b)    There are numerous questions of law and fact arising from Viega’s

restraint of trade which are common to the members of each State Damages Class. These

include, but are not limited to, common issues as to (1) whether the Defendant has engaged in a

                                                20
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 24 of 56



tying, restraint of trade or monopolization; and (2) whether this conduct, taken as a whole, has

materially caused continuing and threatened antitrust price injury to be inflicted on indirect

purchasers in each Class, as well as denial of free competitive choice.

       107.     The claims of the Plaintiffs are typical of the claims of the members of each State

Damages Class and fairly encompass the claims of the members of each Class. Plaintiffs and the

members of each Class are similarly or identically harmed by the same systematic and pervasive

concerted action.

       108.     Plaintiffs and their counsel will fairly and adequately protect the interests of the

members of each State Damages Class. There are no material conflicts between the claims of the

Plaitniffs and the members of each Class that would make class certification inappropriate.

Counsel for each Class will vigorously assert the claims of the Plaintiffs and the other members

of the Class.

       B.       Rule 23(b)(3) Prerequisites

       109.     In addition, the prosecution of the claims of each State Damages Class as a class

action pursuant to Rule 23(b)(3) is appropriate because:

                (a)    Questions of law or fact common to the members of each State Damages

Class predominate over any questions affecting only its individual members; and

                (b)    A class action is superior to other methods for the fair and efficient

resolution of the controversy.

                              FEDERAL INJUNCTIVE CLAIMS

                                          COUNT I
                         (Tying - Sherman Act § 1 and Clayton Act § 3)

       110.     The allegations in paragraphs 1-109 are incorporated as if fully stated herein.




                                                 21
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 25 of 56



       111.    Viega has engaged in an unlawful tying scheme in unreasonable restraint of trade

and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section 3 of the

Clayton Act, 15 U.S.C. § 14.

       112.    Viega has tied the sale of its carbon steel press fittings (the tying product) to the

purchase of it copper press fittings (the tied product) by (a) withholding its carbon steel press

fittings altogether unless the wholesale distributor agrees to purchase Viega’s copper press

fittings, or (b) requiring wholesale distributors to pay higher prices for carbon steel press fittings

if they purchase copper press fittings from anyone other than Viega, thus making a tied purchase

the only viable option.

       113.    Copper press fittings and carbon steel press fittings are separate and distinct

products that are used for different applications and are not functionally interchangeable. The

product characteristics, uses, and character of copper press fittings – which are used with copper

pipes for potable, hot, chilled and process water applications for plumbing and HVAC systems –

are different from the product characteristics, uses and the character of demand for carbon steel

press fittings – which may be used with black iron pipes for fuel oil and fuel gas installations.

       114.    At all times relevant to this action, Viega had market power in the market for the

sale of carbon steel press fittings in the United States. Viega controls at least 95% of the carbon

steel press fittings market. Moreover, there are high barriers to entry in the market for carbon

steel press fittings, including both technological and regulatory barriers.

       115.    Viega uses its market power in the carbon steel press fittings market to coerce

wholesale distributors to purchase Viega’s copper press fittings at above-competitive prices, and

as a result these higher prices are then passed onto end users.




                                                 22
          Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 26 of 56



        116.   Viega’s conduct has stifled competition on the merits in the copper press fittings

market.

        117.   The amount of interstate commerce affected by Viega’s tying scheme is not

insubstantial. In 2016, Viega’s net sales of copper press fittings in the United States were

approximately $115,000,000.

        118.   Viega’s conduct in conditioning the sale of its carbon steel press fittings on the

purchase of its copper press fittings constitutes an illegal tying agreement and is a per se

violation of Section 1 of the Sherman Act (15 U.S.C. § 1) and Section 3 of the Clayton Act (15

U.S.C. § 14) or, in the alternative, is unlawful under the rule of reason, in that any purported pro-

competitive justification for the tie is substantially outweighed by the anticompetitive effects in

the copper press fittings market.

        119.   There are no legitimate business or pro-competitive justifications for Viega’s

conduct and any purported legitimate business justifications are mere pretexts. Even if such a

justification existed, any purported pro-competitive benefits can be achieved through alternative

means less restrictive of competition.

        120.   If not enjoined, Viega will continue to engage in anticompetitive conduct that will

further injure end users and competition.

        121.   As a substantial, proximate and immediate result of Viega’s anticompetitive and

unlawful actions, Plaintiffs and members of the proposed Federal Indirect-Purchaser Injunctive

Class have been injured in their business or property, and continue to be threatened by such

harm.




                                                 23
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 27 of 56



        122.   Plaintiffs and members of the proposed Federal Indirect-Purchaser Injunctive

Class seek an injunction prohibiting the Defendant’s anticompetitive practices pursuant to

Clayton Act § 16, 15 U.S.C. § 26.

                                             COUNT II
                               (Restraint of Trade - Sherman Act § 1)

        123.   The allegations in paragraphs 1-122 are incorporated as if fully stated herein.

        124.   At all times relevant to this action, Viega had market power in the market for the

sale of copper press fittings in the United States. Viega controls approximately 71% of the

copper press fittings market in the United States. Moreover, there are high barriers to entry in the

market for copper press fittings, including both technological and regulatory barriers.

        125.   Viega has forced wholesale distributors into agreements that prohibit them from

purchasing copper press fittings from its competitors if they also want to purchase Viega’s

carbon steel press fittings.

        126.   Viega’s conduct constitutes an unlawful contract in restraint of trade or commerce

in violation of Section 1 of the Sherman Act.

        127.   The purpose and effect of the agreements was to diminish, eliminate, and exclude

competition.

        128.   Through its unlawful contracts, Viega has unlawfully injured competition by

forcing wholesale distributors to pay above-competitive pricing and forcing end users to absorb

the increased costs, and depriving end users and wholesale distributors of the freedom of choice.

        129.   There are no legitimate business or pro-competitive justifications for Viega’s

conduct and any purported legitimate business justifications are mere pretexts. Even if such a

justification existed, any purported pro-competitive benefits can be achieved through alternative

means less restrictive of competition.

                                                24
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 28 of 56



       130.    If not enjoined, Viega will continue to engage in anticompetitive conduct that

threatens competitive injury to the business of property of members in the proposed Federal

Indirect-Purchaser Injunctive Class.

       131.    Plaintiffs and members of the proposed Federal Indirect-Purchaser Injunctive

Class seek an injunction prohibiting the Defendant’s anticompetitive practices.

                                         COUNT III
                              (Monopolization - Sherman Act § 2)

       132.    The allegations in paragraphs 1-131 are incorporated as if fully stated herein.

       133.    At all times relevant to this action, Viega had monopoly power in the market for

the sale of copper press fittings in the United States. Viega controls approximately 71% of the

copper press fittings market in the United States. Moreover, there are high barriers to entry in the

market for copper press fittings, including both technological and regulatory barriers.

       134.    Viega has engaged in exclusionary conduct designed to prevent competition on

the merits in the relevant market for copper press fittings, and thereby maintains and enhances its

monopoly position in that market.

       135.    Viega’s anticompetitive conduct has decreased price competition in the copper

press fittings market, deprived consumers of free choice, and imposed antitrust price injury on

wholesale distributors and end user customers.

       136.    There are no legitimate business or pro-competitive justifications for Viega’s

conduct and any purported legitimate business justifications are mere pretexts. Even if such a

justification existed, any purported pro-competitive benefits can be achieved through alternative

means less restrictive of competition.

       137.    If not enjoined, Viega will continue to engage in anticompetitive conduct that will

further injure wholesalers, end users, and competition.

                                                 25
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 29 of 56



                                 STATE DAMAGES CLAIMS

                                         COUNT IV
                               (Alabama Code §§ 6-5-60 et seq.)
                               (On Behalf of the Alabama Class)

       138.    The allegations in paragraphs 1-137 are incorporated as if fully stated herein.

       139.    By reason of the conduct alleged herein, Defendant has violated Alabama Code

§§ 6-5-60 et seq.

       140.    Title 6 of the Alabama Code regulates civil practice. Chapter 5 Article 5 thereof

generally prohibits unlawful trusts, combines, or monopolies. Alabama Code §§ 6-5-60 et seq.

       141.    Alabama Class members purchased copper press fittings within the State of

Alabama during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       142.    Under Alabama law, indirect purchasers have standing to maintain an action under

the antitrust provisions of the Alabama Code based on the facts alleged in this Complaint.

Alabama Code §§ 6-5-60 et seq.

       143.    Defendant combined, contracted, understood and agreed in the market for copper

press fittings in an unlawful manner, with the effect of restraining trade, increasing the price of

copper press fittings and hindering competition in the sale of copper press fittings, in violation of

Alabama Code §§ 6-5-60 et seq.

       144.    Defendant monopolized or attempted to monopolize the production, control or

sale of copper press fittings, in violation of Alabama Code §§ 6-5-60 et seq.

       145.    Defendant’s copper press fittings sold in stores throughout the State of Alabama.

During the Class Period, Defendant’s illegal conduct substantially affected Alabama commerce.

       146.    Members of the Alabama Class were injured and are threatened with injury with

respect to purchases of copper press fittings in Alabama in that they paid and will pay supra-
                                                 26
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 30 of 56



competitive prices for copper press fittings due to Defendant’s unlawful conduct, and are entitled

to all forms of relief available under Alabama Code §§ 6-5-60 et seq.

                                          COUNT V
                             (Arizona Rev. Stat. §§ 44-1401 et seq.)
                               (On Behalf of the Arizona Class)

       147.    The allegations in paragraphs 1-146 are incorporated as if fully stated herein.

       148.    By reason of the conduct alleged herein, Defendant has violated Arizona Rev.

Stat. § 44-1401, et seq.

       149.    Arizona Class members purchased copper press fittings within the State of

Arizona during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       150.    Defendant entered into a contract, combination, or conspiracy between two or

more persons in restraint of, or to monopolize, trade or commerce in the copper press fittings

market, a substantial part of which occurred within Arizona.

       151.    Defendant established, maintained, or used a monopoly, or attempted to establish

a monopoly, of trade or commerce in the copper press fittings market, a substantial part of which

occurred within Arizona, for the purpose of excluding competition or controlling, fixing, or

maintaining prices in the copper press fittings market.

       152.    Defendant’s violations of Arizona law were flagrant.

       153.    Defendant’s unlawful conduct substantially affected Arizona’s trade and

commerce.

       154.    As a direct and proximate result of Defendant’s unlawful conduct, members of the

Arizona Class have been injured in their business or property and are threatened with further




                                                27
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 31 of 56



injury in that they paid and will pay supra-competitive prices for copper press fittings due to

Defendant’s unlawful conduct.

       155.    By reason of the foregoing, members of the Arizona Class are entitled to seek all

forms of relief available under Arizona Revised Stat. § 44-1401, et seq.

                                        COUNT VI
                 (California Business and Professions Code §§ 16720, 16750)
                             (On Behalf of the California Class)

       156.    The allegations in paragraphs 1-155 are incorporated as if fully stated herein.

       157.    By reason of the conduct alleged herein, Defendant has violated California Bus. &

Prof. Code §§ 16700, et seq. and California’s Unfair Competition Law, Cal. Bus. & Prof. Code

§§ 17200, et seq.

       158.    California Class members purchased copper press fittings within the State of

California during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       159.    Defendant entered into and engaged in a continuing unlawful trust in restraint of

the trade and commerce as alleged herein in violation of California Bus. & Prof. Code §§ 16700,

16720, et seq. In order to maintain the price of copper press fittings at supra-competitive levels

at the California Class’s expense, Defendant has combined and conspired to restrain and exclude

competition in the Relevant Market.

       160.    Defendant’s anticompetitive conduct was knowing and willful and constitutes a

flagrant violation of Section §§ 16700, et seq.

       161.    Defendant’s exclusionary agreements with wholesalers prohibit or restrain end

users from purchasing competitor products.




                                                  28
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 32 of 56



       162.    There is no pro-competitive justification for this anticompetitive conduct that

outweighs its anticompetitive effects. Any possible pro-competitive benefits for such conduct

could have been obtained by less restrictive alternatives.

       163.    Defendant’s anticompetitive conduct injured, and continues to injure members of

the California Class in their business or property in that they paid and will pay supra-competitive

prices for copper press fittings due to Defendant’s anticompetitive conduct.

       164.    Injury to members of the California Class was a direct, foreseeable, and proximate

result of Defendant’s anticompetitive conduct.

       165.    As a result of Defendant’s violation of Section 16700, et seq., the California Class

seeks treble damages and the costs of suit, including reasonable attorneys’ fees, pursuant to

Section 16750(a).

                                        COUNT VII
                     (District of Columbia Code Ann. §§ 28-4501 et seq.)
                        (On Behalf of the District of Columbia Class)

       166.    The allegations in paragraphs 1-165 are incorporated as if fully stated herein.

       167.    The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of

Trade) is to “promote the unhampered freedom of commerce and industry throughout the District

of Columbia by prohibiting restraints of trade and monopolistic practices.”

       168.    District of Columbia Class members purchased copper press fittings within the

District of Columbia during the Class Period. But for Defendant’s conduct set forth herein, the

price of copper press fittings would have been lower.

       169.    Under District of Columbia law, indirect purchasers have standing to maintain an

action under the antitrust provisions of the District of Columbia Code based on the facts alleged

in this Complaint, because “any indirect purchaser in the chain of manufacture, production or



                                                 29
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 33 of 56



distribution of goods…shall be deemed to be injured within the meaning of this chapter.” D.C.

Code 28-4509(a).

       170.      Defendant contracted, combined or conspired to act in restraint of trade within the

District of Columbia, and monopolized or attempted to monopolize the market for copper press

fittings within the District of Columbia, in violation of D.C. Code § 28-4501, et seq.

       171.      Members of the District of Columbia Class were injured and are threatened with

further injury with respect to purchases of copper press fittings in the District of Columbia in that

they paid and will pay supra-competitive prices for copper press fittings due to Defendant’s

unlawful conduct, and are entitled to all forms of relief, including actual damages, treble

damages, and interest, reasonable attorneys’ fees and costs.

                                          COUNT VIII
                                    (Iowa Code §§ 553.1 et seq.)
                                   (On Behalf of the Iowa Class)

       172.      The allegations in paragraphs 1-171 are incorporated as if fully stated herein.

       173.      The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

monopolistic practices.” Iowa Code § 553.2.

       174.      Iowa Class members purchased copper press fittings within the State of Iowa

during the Class Period. But for Defendant’s conduct set forth herein, the price of copper press

fittings would have been lower.

       175.      Defendant contracted, combined or conspired to restrain or monopolize trade in

the market for copper press fittings, and attempted to establish or did in fact establish a

monopoly, a substantial part of which occurred in Iowa, for the purpose of excluding competition

or controlling, fixing or maintaining prices for copper press fittings, in violation of Iowa Code §

553.1, et seq.



                                                  30
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 34 of 56



       176.    Defendant’s violations of Iowa law were willful or flagrant.

       177.    Defendant’s unlawful conduct substantially affected Iowa’s trade and commerce.

       178.    Members of the Iowa Class were injured and are threatened with further injury

with respect to purchases of copper press fittings in Iowa in that they paid and will pay supra-

competitive prices for copper press fittings due to Defendant’s unlawful conduct, and are entitled

to all forms of relief, including actual damages, exemplary damages for willful conduct,

reasonable attorneys’ fees and costs, and injunctive relief.

                                         COUNT IX
                              (Kansas Stat. Ann §§ 50-101 et seq.)
                                (On Behalf of the Kansas Class)

       179.    The allegations in paragraphs 1-178 are incorporated as if fully stated herein.

       180.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia,

“tend to prevent full and free competition in the importation, transportation or sale of articles

imported into this state.” Kan. Stat. Ann. § 50-112.

       181.    Kansas Class members purchased copper press fittings within the State of Kansas

during the Class Period. But for Defendant’s conduct set forth herein, the price of copper press

fittings would have been lower.

       182.    Under the Kansas Restraint of Trade Act, indirect purchasers have standing to

maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-161(b).

       183.    Defendant combined capital, skill or acts for the purposes of creating restrictions

in trade or commerce of copper press fittings, increasing the price of copper press fittings,

preventing competition in the sale of copper press fittings, or binding themselves not to sell

copper press fittings, in a manner that established the price of copper press fittings and precluded




                                                 31
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 35 of 56



free and unrestricted competition among themselves in the sale of copper press fittings, in

violation of Kan. Stat. Ann. § 50-101, et seq.

        184.    Defendant’s unlawful conduct substantially affected Kansas’s trade and

commerce.

        185.    Members of the Kansas Class were injured and will continue to be injured with

respect to purchases of copper press fittings in Kansas in that they paid and will pay supra-

competitive prices for copper press fittings due to Defendant’s unlawful conduct, and are entitled

to all forms of relief, including actual damages, reasonable attorneys’ fees and costs, and

injunctive relief.

                                         COUNT X
                       (Michigan Compiled Laws Ann. §§ 445.771 et seq.)
                              (On Behalf of the Michigan Class)

        186.    The allegations in paragraphs 1-185 are incorporated as if fully stated herein.

        187.    The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations,

and conspiracies in restraint of trade or commerce…to prohibit monopolies and attempts to

monopolize trade or commerce…[and] to provide remedies, fines, and penalties for violations of

this act.” Mich. Act 274 of 1984.

        188.    Michigan Class members purchased copper press fittings within the State of

Michigan during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

        189.    Under the Michigan Antitrust Reform Act, indirect purchasers have standing to

maintain an action based on the facts alleged in this Complaint. Mich. Comp. Laws. §

452.778(2).




                                                 32
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 36 of 56



       190.    Defendant contracted, combined, or conspired, a substantial part of which

occurred in Michigan, to restrain or monopolize trade or commerce in the market for copper

press fittings, in violation of Mich. Comp. Laws § 445.772, et seq.

       191.    Defendant’s unlawful conduct substantially affected Michigan’s trade and

commerce.

       192.    Members of the Michigan Class were injured and are threatened with injury with

respect to purchases of copper press fittings in Michigan in that they paid and will pay supra-

competitive prices for copper press fittings due to Defendant’s unlawful conduct, and are entitled

to all forms of relief, including actual damages, treble damages for flagrant violations, interest,

costs, reasonable attorneys’ fees, and injunctive or other appropriate equitable relief.

                                        COUNT XI
                           (Minnesota Ann. Stat. §§ 325D.49 et seq.)
                             (On Behalf of the Minnesota Class)

       193.    The allegations in paragraphs 1-192 are incorporated as if fully stated herein.

       194.    The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination

or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

contract, combination or conspiracy, wherever created, formed or entered into; any

establishment, maintenance or use of monopoly power; and any attempt to establish, maintain or

use monopoly power, whenever any of these affect Minnesota trade or commerce.

       195.    Minnesota Class members purchased copper press fittings within the State of

Minnesota during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       196.    Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.56.



                                                 33
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 37 of 56



       197.    Defendant contracted, combined or conspired in unreasonable restraint of trade or

commerce in the market for copper press fittings within the intrastate commerce of and outside

of Minnesota; established, maintained, used or attempted to establish, maintain or use monopoly

power over the trade or commerce in the market for copper press fittings within the intrastate

commerce of and outside of Minnesota; and fixed prices and allocated markets for copper press

fittings within the intrastate commerce of and outside of Minnesota, in violation of Minn. Stat.

§ 325D.49, et seq.

       198.    Defendant’s unlawful conduct substantially affected Minnesota’s trade and

commerce.

       199.    As a direct and proximate result of Defendant’s unlawful conduct, the members of

the Minnesota Class have been injured in their business or property and are threatened with

further injury in that they paid and will pay supra-competitive prices for copper press fittings due

to Defendant’s unlawful conduct

       200.    By reason of the foregoing, the Minnesota Class is entitled to seek all forms of

relief available under Minnesota Stat. §§ 325D.49, et seq.

                                         COUNT XII
                           (Mississippi Code Ann. §§ 75-21-1 et seq.)
                             (On Behalf of the Mississippi Class)

       201.    The allegations in paragraphs 1-200 are incorporated as if fully stated herein.

       202.    Title 75 of the Mississippi Code regulates trade, commerce and investments.

Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with

the aim that “trusts and combines may be suppressed, and the benefits arising from competition

in business [are] preserved” to Mississippians. Miss. Code Ann. § 75-21-39.




                                                34
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 38 of 56



       203.    Mississippi Class members purchased copper press fittings within the State of

Mississippi during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       204.    Trusts are combinations, contracts, understandings or agreements, express or

implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

increasing the price or output of a commodity, or hindering competition in the production or sale

of a commodity. Miss. Code Ann. § 75-21-1.

       205.    Under Mississippi law, indirect purchasers have standing to maintain an action

under the antitrust provisions of the Mississippi Code based on the facts alleged in this

Complaint. Miss. Code Ann. § 75-21-9.

       206.    Defendant combined, contracted, understood and agreed in the market for copper

press fittings in a manner inimical to public welfare, with the effect of restraining trade,

increasing the price of copper press fittings and hindering competition in the sale of copper press

fittings, in violation of Miss. Code Ann. § 75-21-1(a), et seq. 270.

       207.    Defendant monopolized or attempted to monopolize the production, control or

sale of copper press fittings, in violation of Miss. Code Ann. § 75-21-3, et seq.

       208.    Defendant’s copper press fittings sold in stores throughout the State of

Mississippi. During the Class Period, Defendant’s illegal conduct substantially affected

Mississippi commerce.

       209.    Members of the Mississippi Class were injured and are threatened with injury

with respect to purchases of copper press fittings in Mississippi in that they paid and will pay

supra-competitive prices for copper press fittings due to Defendant’s unlawful conduct, and are

entitled to all forms of relief available under Miss. Code Ann. § 75-21-21, et seq.



                                                 35
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 39 of 56



                                       COUNT XIII
                            (Nebraska Rev. Stat. §§ 59-801 et seq.)
                              (On Behalf of the Nebraska Class)

       210.    The allegations in paragraphs 1-209 are incorporated as if fully stated herein.

       211.    Chapter 59 of the Nebraska Revised Statute generally governs business and trade

practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust

violations such as restraints of trade and monopolization.

       212.    Nebraska Class members purchased copper press fittings within the State of

Nebraska during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       213.    Under Nebraska law, indirect purchasers have standing to maintain an action

under the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-821.

       214.    Defendant contracted, combined or conspired in restraint of trade or commerce of

copper press fittings within the intrastate commerce of Nebraska, and monopolized or attempted

to monopolize the market for copper press fittings within the intrastate commerce of Nebraska by

possessing monopoly power in the market and willfully maintaining that power through

agreements to fix prices, allocate markets and otherwise control trade, in violation of Neb. Rev.

Stat. § 59-801, et seq.

       215.    Defendant’s unlawful conduct substantially affected Nebraska’s trade and

commerce.

       216.    Members of the Nebraska Class were injured and will continue to be injured with

respect to purchases of copper press fittings in Nebraska in that they paid and will pay supra-

competitive prices for copper press fittings due to Defendant’s unlawful conduct, and are entitled

to all forms of relief, including actual damages or liquidated damages in an amount which bears



                                                36
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 40 of 56



a reasonable relation to the actual damages which have been sustained, as well as reasonable

attorneys’ fees, costs, and injunctive relief.

                                        COUNT XIV
                          (Nevada Rev. Stat. Ann. §§ 598A.010 et seq.)
                               (On Behalf of the Nevada Class)

        217.   The allegations in paragraphs 1-216 are incorporated as if fully stated herein.

        218.   The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

competitive production and sale of commodities…is necessary to the economic well-being of the

citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

        219.   Nevada Class members purchased copper press fittings within the State of Nevada

during the Class Period. But for Defendant’s conduct set forth herein, the price of copper press

fittings would have been lower.

        220.   The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

preserve and protect the free, open and competitive market, and to penalize all persons engaged

in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia,

price fixing, division of markets, allocation of customers, and monopolization of trade. Nev.

Rev. Stat. Ann. § 598A.060.

        221.   Under Nevada law, indirect purchasers have standing to maintain an action under

NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. §598A.210(2).

        222.    Defendant fixed prices by agreeing to establish prices for copper press fittings in

Nevada, divided Nevada markets, allocated Nevada customers, and monopolized or attempted

monopolize trade or commerce of copper press fittings within the intrastate commerce of

Nevada, constituting a contract, combination or conspiracy in restraint of trade in violation of

Nev. Rev. Stat. Ann. § 598A, et seq.



                                                 37
        Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 41 of 56



       223.    Defendant’s unlawful conduct substantially affected Nevada’s trade and

commerce.

       224.    Members of the Nevada Class were injured and are threatened with injury with

respect to purchases of copper press fittings in Nevada in that at least thousands of sales of

Defendant’s copper press fittings took place in Nevada, purchased by Nevada consumers at

supra-competitive prices caused by Defendant’s conduct.

       225.    Accordingly, members of the Nevada Class are entitled to all forms of relief,

including actual damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

                                        COUNT XV
                         (New Hampshire Rev. Stat. §§ 356:1 et seq.)
                          (On Behalf of the New Hampshire Class)

       226.    The allegations in paragraphs 1-225 are incorporated as if fully stated herein.

       227.    Title XXXI of the New Hampshire Statutes generally governs trade and

commerce. Chapter 356 thereof governs combinations and monopolies and prohibits restraints of

trade. N.H. Rev. Stat. Ann. §§ 356:2, 3.

       228.    New Hampshire Class members purchased copper press fittings within the State

of New Hampshire during the Class Period. But for Defendant’s conduct set forth herein, the

price of copper press fittings would have been lower.

       229.    Under New Hampshire law, indirect purchasers have standing to maintain an

action based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

       230.    Defendant fixed, controlled or maintained prices for copper press fittings,

allocated customers or markets for copper press fittings, and established, maintained or used

monopoly power, or attempted to, constituting a contract, combination or conspiracy in restraint




                                                38
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 42 of 56



of trade, a substantial part of which occurred in New Hampshire, in violation of N.H. Rev. Stat.

Ann. § 356:1, et seq.

        231.    Members of the New Hampshire Class were injured and are threatened with injury

with respect to purchases of copper press fittings in New Hampshire in that they paid more and

will continue to pay more for copper press fittings than they otherwise would in the absence of

Defendant’s unlawful conduct, and are entitled to all forms of relief, including actual damages

sustained, treble damages for willful or flagrant violations, reasonable attorneys’ fees, costs, and

injunctive relief.

                                         COUNT XVI
                            (New Mexico Stat. Ann. §§ 57-1-1 et seq.)
                              (On Behalf of the New Mexico Class)

        232.    The allegations in paragraphs 1-231 are incorporated as if fully stated herein.

        233.    The New Mexico Antitrust Act aims to prohibit restraints of trade and

monopolistic practices. N.M. Stat. Ann. 57-1-15.

        234.    New Mexico Class members purchased copper press fittings within the State of

New Mexico during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

        235.    Under New Mexico law, indirect purchasers have standing to maintain an action

based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

        236.    Defendant contracted, agreed, combined or conspired, and monopolized or

attempted to monopolize trade for copper press fittings within the intrastate commerce of New

Mexico, in violation of N.M. Stat. Ann. § 57-1-1, et seq.

        237.    Defendant’s unlawful conduct substantially affected New Mexico’s trade and

commerce.



                                                 39
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 43 of 56



       238.    Members of the New Mexico Class were injured and will continue to be injured

with respect to purchases of copper press fittings in New Mexico in that they paid more and will

continue to pay more for copper press fittings than they otherwise would in the absence of

Defendant’s unlawful conduct, and are entitled to all forms of relief, including actual damages,

treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

                                      COUNT XVII
               (The Donnelly Act, New York General Bus. Law §§ 340 et seq.)
                            (On Behalf of the New York Class)

       239.    The allegations in paragraphs 1-238 are incorporated as if fully stated herein.

       240.    Article 22 of the New York General Business Law general prohibits monopolies

and contracts or agreements in restraint of trade, with the policy of encouraging competition or

the free exercise of any activity in the conduct of any business, trade or commerce in New York.

N.Y. Gen. Bus. Law § 340(1).

       241.    New York Class members purchased copper press fittings within the State of New

York during the Class Period. But for Defendant’s conduct set forth herein, the price of copper

press fittings would have been lower.

       242.    Under New York law, indirect purchasers have standing to maintain an action

based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

       243.    Defendant established or maintained a monopoly within the intrastate commerce

of New York for the trade or commerce of copper price fittings and restrained competition in the

free exercise of the conduct of the business of copper price fittings within the intrastate

commerce of New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.

       244.    Defendant’s unlawful conduct substantially affected New York’s trade and

commerce.



                                                 40
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 44 of 56



       245.       Members of the New York Class were injured and are threatened with further

injury with respect to purchases of copper press fittings in New York in that they paid more and

will continue to pay more for copper press fittings than they otherwise would in the absence of

Defendant’s unlawful conduct, and are entitled to all forms of relief, including actual damages,

treble damages, costs not exceeding $10,000, and reasonable attorneys’ fees.

                                         COUNT XVIII
                           (North Carolina General Stat. §§ 75-1 et seq.)
                             (On Behalf of the North Carolina Class)

       246.       The allegations in paragraphs 1-245 are incorporated as if fully stated herein.

       247.       By reason of the conduct alleged herein, Defendant has violated N.C. Gen. Stat. §

75-1.1, et seq.

       248.       Plaintiff Accurate Backflow and Plumbing Services, Inc. and North Carolina class

members purchased copper press fittings within the State of North Carolina during the Class

Period. But for Defendant’s conduct set forth herein, the price of copper press fittings would

have been lower.

       249.       Defendant entered into a contract or combination in the form of trust or otherwise,

or conspiracy in restraint of trade or commerce in the copper press fittings market, a substantial

part of which occurred within North Carolina.

       250.       Defendant established, maintained, or used a monopoly, or attempted to establish

a monopoly, of trade or commerce in the copper press fittings market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within North Carolina.

       251.       Defendant’s conduct was unfair, unconscionable, or deceptive within the conduct

of commerce within the State of North Carolina.



                                                   41
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 45 of 56



       252.    Defendant’s trade practices are and have been immoral, unethical, unscrupulous,

and substantially injurious to consumers.

       253.    Defendant’s conduct misled consumers, withheld material facts, and resulted in

material misrepresentations to members of the North Carolina class.

       254.    Defendant’s unlawful conduct substantially affected North Carolina’s trade and

commerce.

       255.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff

Accurate Backflow and Plumbing Services, Inc. and members of the North Carolina Class have

been injured in their business or property and are threatened with further injury in that they paid

more and will continue to pay more for copper press fittings than they otherwise would in the

absence of Defendant’s unlawful conduct.

       256.    By reason of the foregoing, members of the North Carolina Class are entitled to

seek all forms of relief available, including treble damages, under N.C. Gen. Stat. § 75-1, et seq.

                                        COUNT XIX
                      (North Dakota Century Code §§ 51-08.1-01 et seq.)
                            (On Behalf of the North Dakota Class)

       257.    The allegations in paragraphs 1-256 are incorporated as if fully stated herein.

       258.    The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.

       259.    North Dakota class members purchased copper press fittings within the State of

North Dakota during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.




                                                42
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 46 of 56



       260.    Under the North Dakota Uniform State Antitrust Act, indirect purchasers have

standing to maintain an action based on the facts alleged in this Complaint. N.D. Cent. Code §

51-08.1-08.

       261.    Defendant contracted, combined or conspired in restraint of, or to monopolize

trade or commerce in the market for copper press fittings, and established, maintained, or used a

monopoly, or attempted to do so, a substantial part of which occurred within North Dakota, for

the purposes of excluding competition or controlling, fixing or maintaining prices for copper

press fittings, in violation of N.D. Cent. Code §§ 51-08.1-02, 03.

       262.    Defendant’s violations of North Dakota law were flagrant.

       263.     Defendant’s unlawful conduct substantially affected North Dakota’s trade and

commerce.

       264.    Members of the North Dakota Class were injured and will continue to be injured

with respect to purchases in North Dakota in that they paid more and will continue to pay more

for copper press fittings than they otherwise would in the absence of Defendant’s unlawful

conduct, and are entitled to all forms of relief, including actual damages, treble damages for

flagrant violations, costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                                        COUNT XX
                          (Oregon Revised Statutes §§ 646.705 et seq.)
                               (On Behalf of the Oregon Class)

       265.    The allegations in paragraphs 1-264 are incorporated as if fully stated herein.

       266.    Chapter 646 of the Oregon Revised Statutes generally governs business and trade

practices within Oregon. Sections 705 through 899 thereof govern antitrust violations, with the

policy to “encourage free and open competition in the interest of the general welfare and

economy of the state.” Or. Rev. Stat. § 646.715.



                                                  43
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 47 of 56



       267.    Oregon Class members purchased copper press fittings within the State of Oregon

during the Class Period. But for Defendant’s conduct set forth herein, the price of copper press

fittings would have been lower.

       268.    Under Oregon law, indirect purchasers have standing under the antitrust

provisions of the Oregon Revised Statutes to maintain an action based on the facts alleged in this

Complaint. Or. Rev. Stat. § 646.780(1)(a).

       269.    Defendant contracted, combined, or conspired in restraint of trade or commerce of

copper press fittings, and monopolized or attempted to monopolize the trade or commerce of

copper press fittings, a substantial part of which occurred within Oregon, in violation of Or. Rev.

Stat. § 646.705, et seq.

       270.    Defendant’s unlawful conduct substantially affected Oregon’s trade and

commerce.

       271.    Members of the Oregon Class were injured with respect to purchases of copper

press fittings within the intrastate commerce of Oregon, or alternatively to interstate commerce

involving actual or threatened injury to persons located in Oregon, in that they paid more and

will continue to pay more for copper press fittings than they otherwise would in the absence of

Defendant’s unlawful conduct.

       272.    Members of the Oregon Class are entitled to all forms of relief, including actual

damages, treble damages, reasonable attorneys’ fees, expert witness fees and investigative costs,

and injunctive relief.

                                        COUNT XXI
            (Rhode Island Antitrust Act, Rhode Island Gen. Law §§ 6-36-1 et seq.)
                           (On Behalf of the Rhode Island Class)

       273.    The allegations in paragraphs 1-272 are incorporated as if fully stated herein.



                                                44
           Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 48 of 56



       274.     The Rhode Island Antitrust Act aims to promote the unhampered growth of

commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade

and monopolistic practices that hamper, prevent or decrease competition. R.I. Gen. Laws § 6-36-

2(a)(2).

       275.     Rhode Island Class members purchased copper press fittings within the State of

Rhode Island during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       276.     Under the Rhode Island Antitrust Act, as of July 15, 2013, indirect purchasers

have standing to maintain an action based on the facts alleged in this Complaint. R.I. Gen. Laws

§ 6-36-11(a).

       277.     Defendant contracted, combined and conspired in restraint of trade of copper press

fittings within the intrastate commerce of Rhode Island, and established, maintained or used, or

attempted to establish, maintain or use, a monopoly in the trade of copper press fittings for the

purpose of excluding competition or controlling, fixing or maintaining prices within the

intrastate commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

       278.     Members of the Rhode Island Class were injured and will continue to be injured

with respect to purchases of copper press fittings in Rhode Island in that they paid more and will

continue to pay more for copper press fittings than they otherwise would in the absence of

Defendant’s unlawful conduct, and are entitled to all forms of relief, including actual damages,

treble damages, reasonable costs, reasonable attorneys’ fees, and injunctive relief.

                                        COUNT XXII
                        (South Dakota Codified Laws §§ 37-1-3.1 et seq.)
                             (On Behalf of the South Dakota Class)

       279.     The allegations in paragraphs 1-278 are incorporated as if fully stated herein.



                                                 45
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 49 of 56



       280.    Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.

       281.    South Dakota Class members purchased copper press fittings within the State of

South Dakota during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       282.    Under South Dakota law, indirect purchasers have standing under the antitrust

provisions of the South Dakota Codified Laws to maintain an action based on the facts alleged in

this Complaint. S.D. Codified Laws § 37-1-33.

       283.    Defendant contracted, combined or conspired in restraint of trade or commerce of

copper press fittings within the intrastate commerce of South Dakota, and monopolized or

attempted to monopolize trade or commerce of copper press fittings within the intrastate

commerce of South Dakota, in violation of S.D. Codified Laws § 37-1, et seq.

       284.    Defendant’s unlawful conduct substantially affected South Dakota’s trade and

commerce.

       285.    Members of the South Dakota Class were injured and will continue to be injured

with respect to purchases of copper press fittings in South Dakota in that they paid more and will

continue to pay more for copper press fittings than they otherwise would in the absence of

Defendant’s unlawful conduct, and are entitled to all forms of relief, including actual damages,

treble damages, taxable costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                                       COUNT XXIII
                          (Tennessee Code Ann. §§ 47-25-101 et seq.)
                              (On Behalf of the Tennessee Class)

       286.    The allegations in paragraphs 1-285 are incorporated as if fully stated herein.




                                                 46
        Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 50 of 56



       287.   By reason of the conduct alleged herein, Defendant has violated Tennessee Code

Ann. §§ 47-25 101, et seq.

       288.   Tennessee Class members purchased copper press fittings within the State of

Tennessee during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       289.   Defendant has entered into arrangements, contracts, agreements, trusts, or

combinations with persons or corporations designed to, or which tend to, advance or control the

price or the cost to end users in the copper press fittings market throughout Tennessee.

       290.   Defendant’s unlawful conduct affects Tennessee commerce to a substantial degree

by causing Tennessee consumers to pay inflated prices for copper press fittings and has deprived

Tennessee consumers of the ability to choose from high-quality, less expensive alternatives.

       291.   As a direct and proximate cause of Defendant’s unlawful conduct, members of the

Tennessee Class have been injured in their business or property and are threatened with further

injury in that they paid more and will continue to pay more for copper press fittings than they

otherwise would in the absence of Defendant’s unlawful conduct.

       292.   By reason of the foregoing, members of the Tennessee Class are entitled to seek

all forms of relief available under Tennessee Code Ann. §§ 47-25-101, et seq.

                                           COUNT XXIV
                                (Utah Code Ann. §§ 76-10-3101 et seq.)
                                    (On Behalf of the Utah Class)

       293.   The allegations in paragraphs 1-292 are incorporated as if fully stated herein.

       294.   The Utah Antitrust Act aims to “encourage free and open competition in the

interest of the general welfare and economy of this state by prohibiting monopolistic and unfair




                                                47
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 51 of 56



trade practices, combinations and conspiracies in restraint of trade or commerce . . . .” Utah Code

Ann. § 76-10-3102.

        295.    Utah Class members purchased copper press fittings within the State of Utah

during the Class Period. But for Defendant’s conduct set forth herein, the price of copper press

fittings would have been lower.

        296.    Under the Utah Antitrust Act, indirect purchasers who are either Utah residents or

Utah citizens have standing to maintain an action based on the facts alleged in this Complaint.

Utah Code Ann. § 76-10-3109(1)(a).

        297.    Defendant contracted, combined or conspired in restraint of trade or commerce of

copper press fittings, and monopolized or attempted to monopolize trade or commerce of copper

press fittings, in violation of Utah Code Ann. § 76-10-3101, et seq.

        298.    Members of the Utah Class who are either Utah residents or Utah citizens were

injured and will continue to be injured with respect to purchases of copper press fittings in Utah

in that they paid more and will continue to pay more for copper press fittings than they otherwise

would in the absence of Defendant’s unlawful conduct, and are entitled to all forms of relief,

including actual damages, treble damages, costs of suit, reasonable attorneys’ fees, and

injunctive relief.

                                         COUNT XXV
                               (Vermont Stat. Ann. §§ 2453 et seq.)
                                (On Behalf of the Vermont Class)

        299.    The allegations in paragraphs 1-298 are incorporated as if fully stated herein.

        300.    By reason of the conduct alleged herein, Defendant has violated the Vermont

Statutes Annotated.




                                                 48
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 52 of 56



       301.    Plaintiff Homestead Heating & Plumbing, LLC and Vermont Class members

purchased copper press fittings within the State of Vermont during the Class Period. But for

Defendant’s conduct set forth herein, the price of copper press fittings would have been lower.

       302.    Defendant coerced wholesalers into accepting Defendant’s copper press fittings.

       303.    Defendant has and had sufficient economic power in the copper press fittings

market to coerce wholesalers’ acceptance of Defendant’s copper press fittings.

       304.    Defendant’s conduct has and had anticompetitive effects in the copper press

fittings market, as supra-competitive prices for copper press fittings are passed on to end users.

       305.    Defendant’s unlawful conduct substantially affected Vermont’s trade and

commerce.

       306.    As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff

Homestead Heating & Plumbing, LLC and members of the Vermont Class have been injured in

their business or property and are threatened with further injury in that they paid and will

continue to pay more for copper press fittings than they otherwise would in the absence of

Defendant’s unlawful conduct.

       307.    By reason of the foregoing, members of the Vermont Class are entitled to seek all

forms of relief available under Vermont Stat. Ann. 9 § 2453 et seq.

                                       COUNT XXVI
                            (West Virginia Code §§ 47-18-1 et seq.)
                            (On Behalf of the West Virginia Class)

       308.    The allegations in paragraphs 1-307 are incorporated as if fully stated herein.

       309.    The violations of federal antitrust law set forth above also constitute violations of

section 47-18-1 of the West Virginia Code.




                                                 49
           Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 53 of 56



       310.    West Virginia Class members purchased copper press fittings within the State of

West Virginia during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

       311.    During the Class Period, Defendant engaged in a continuing contract, combination

or conspiracy, a substantial part of which occurred in West Virginia, with wholesalers in

unreasonable restraint of trade and commerce and other anticompetitive conduct alleged above in

violation of W. Va. Code § 47-18-1, et seq.

       312.    Defendant’s anticompetitive acts described above were knowing, willful and

constitute violations or flagrant violations of the West Virginia Antitrust Act.

       313.    Defendant’s unlawful conduct substantially affected West Virginia’s trade and

commerce.

       314.    As a direct and proximate result of Defendant’s unlawful conduct, members of the

West Virginia Class have been injured in their business and property in that they paid more for

copper press fittings than they otherwise would have paid in the absence of Defendant’s unlawful

conduct.

       315.    As a result of Defendant’s violation of Section 47-18-3 of the West Virginia

Antitrust Act, members of the West Virginia Class seek treble damages and their cost of suit,

including reasonable attorneys’ fees, pursuant to section 47-18-9 of the West Virginia Code.

                                        COUNT XXVII
                                (Wisconsin Stat. §§ 133.01 et seq.)
                               (On Behalf of the Wisconsin Class)

       316.    The allegations in paragraphs 1-315 are incorporated as if fully stated herein.

       317.    Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the

intent “to safeguard the public against the creation or perpetuation of monopolies and to foster



                                                 50
           Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 54 of 56



and encourage competition by prohibiting unfair and discriminatory business practices which

destroy or hamper competition.” Wis. Stat. § 133.01. 355.

          318.   Wisconsin Class members purchased copper press fittings within the State of

Wisconsin during the Class Period. But for Defendant’s conduct set forth herein, the price of

copper press fittings would have been lower.

          319.   Under Wisconsin law, indirect purchasers have standing under the antitrust

provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in this

Complaint. Wis. Stat. 133.18(a).

          320.   Defendant contracted, combined or conspired in restraint of trade or commerce of

copper press fittings, and monopolized or attempted to monopolize the trade or commerce of

copper press fittings, a substantial part of which occurred within Wisconsin, with the intention of

injuring or destroying competition therein, in violation of Wis. Stat. § 133.01, et seq.

          321.   Members of the Wisconsin Class were injured with respect to purchases of copper

press fittings in Wisconsin in that the actions alleged herein substantially affected the people of

Wisconsin, with consumers in Wisconsin paying substantially higher prices for Defendant’s

copper press fittings in Wisconsin.

          322.   Accordingly, members of the Wisconsin Class are entitled to all forms of relief,

including actual damages, treble damages, costs and reasonable attorneys’ fees, and injunctive

relief.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs individually and as members of the proposed Federal Indirect-

Purchaser Injunctive Class and the State Classes pray that:




                                                 51
         Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 55 of 56



       A.      This Court find that Defendant’s conduct constitutes violations of the Sherman

Act, 15 U.S.C. §§ 1, 2 and the Clayton Act, 15 U.S.C. § 14;

       B.      This Court award injunctive relief to the proposed injunctive Class under Section

16 of the Clayton Act, 15 U.S.C. § 26, and award damage relief to the proposed damage Classes

in the Indirect-Purchaser Jurisdictions pursuant to its supplemental jurisdiction;

       C.      Plaintiffs recover reasonable attorneys’ fees and costs as allowed by law;

       D.      Plaintiffs recover pre-judgment and post-judgment interest at the highest rate

allowed by law; and

       E.      Plaintiffs be granted such other and further relief as the Court deems just and

equitable.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury.


Dated: May 13, 2019                                   OBERMAYER REBMANN MAXWELL
                                                      & HIPPEL LLP
                                                      Walter W. Cohen (PA Bar No. 12097)
                                                      200 Locust Street, Suite 400
                                                      Harrisburg, PA 17101
                                                      Tel: (717) 234-9730
                                                      Fax: (717) 236-2485
                                                      walter.cohen@obermayer.com

                                                      PRITZKER LEVINE LLP
                                                      Jonathan K. Levine (pro hac vice to be filed)
                                                      Elizabeth C. Pritzker (pro hac vice to be filed)
                                                      Heather P. Haggarty (pro hac vice to be filed)
                                                      180 Grand Avenue
                                                      Oakland, CA 94612
                                                      Tel: (415) 692-0772
                                                      Fax: (415) 366-6110
                                                      jkl@pritzkerlevine.com
                                                      ecp@pritzkerlevine.com
                                                      hph@pritzkerlevine.com



                                                 52
Case 1:19-cv-00822-CCC Document 1 Filed 05/13/19 Page 56 of 56



                                   KEHOE LAW FIRM. P.C.
                                   John A. Kehoe (PA Bar No. 308445)
                                   Michael K. Yarnoff (PA Bar No. 62222)
                                   Two Penn Center Plaza
                                   1500 JFK Boulevard, Suite 1020
                                   Philadelphia, PA 19102
                                   Tel: (215) 792-6676
                                   jkehoe@kehoelawfirm.com
                                   myarnoff@kehoelawfirm.com

                                   Attorneys for Plaintiffs




                              53
